                                         ISTRIC
                                    TES D      TC
                                  TA
                                                          O
                             S




                                                           U
                            ED




                                                            RT




                                               TE    D
                        UNIT




                                          GRAN
                                                                   R NIA




                                                          en
                                                  d M. Ch
                        NO




                                              dwar
                                      Judge E
                                                                   FO
                         RT




                                                               LI




                                 ER
                            H




                                                           A




DATED: March 25, 2019                 N                        C
                                                        F
                                          D IS T IC T O
                                                R
